Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                    RESPONSE TO AMENDMENT
Based on Applicants’ amendment, filed on 10/12/2021, see page 2 through page 9, of remark, with respect to cancelation of claims 7, 9-31, 42, 44-48 and amended claims 1, 32 and new claim 50-52,, have been fully considered but they are moot in view of the new ground (s) of rejection as necessitated by applicant’s amendment. 
           Contrary to the applicant’s assertion, as Applicant further traverses the § 101 rejections as the claimed method steps could not be completed by mere mental activity as alleged by the Examiner. Applicant stated, it is entirely unclear how a human could apply an “enhancing filter” in their head to a visualized clinical image to improve the appearance of fiducial markers (as claimed).
           Examiner respectfully wants to point out, that the claims 1 and 32, are still a 101 abstract idea. Also the limitation of , “enhancing filter” is not disclosed in the claims. Claims recite a series of steps or acts to be performed, such as, “identifying and locating fiducial markers on a clinical image”, “receiving the clinical image from an imaging system”, “and identifying fiducial markers in the clinical image”. The steps do not amount to significantly more than the abstract idea. The recited steps could be implemented by the user or a human (radiologist) “mental activity”, because acquiring the information of the clinical image, without any specific way to implement the function. The claim as a whole is an abstract idea.  
           Contrary to the applicant’s assertion, as he traverses, claims rejection under 35 U.S.C. 103, that Dascal is directed to "processing, tracking and registering angiography images and elements in such images relative to images from an intravascular imaging modality such as, for example, optical coherence tomography" (abstract) where the input image data is two-two- dimensional. However, Bar-Aviv is directed to forming three-dimensional images from a plurality of two-dimensional images.
           Examiner respectfully want to point out, that Bar-Aviv reference in the same field of medical imagery and enhancement, teaches page 10, paragraphs, [0140], in order to reveal such hidden structures, non-linear edge-preserving filters are optionally used, which try to locate edges in the form of 2D surfaces in the 3D residual image, or ID edges in the case of a 2D image, and smooth the residual image in parallel to these edges. Exemplary suitable filters include the “nonlinear anisotropic diffusion filters”, such as Beltrami flow filters and coherence-enhancement diffusion (CED). filters. The filtered residual image, called S, can reveal spatial-consistent structures while smoothing away the residual noise. In some embodiments of the invention, edges or other structures are enhanced in S, but noise is not smoothed away. 
           Also page 12, paragraphs, [0164-0165] such features may depend on the response of the image in the neighborhood to wavelet filters, such as Meyer or Gabor filters, “Laplacian and Gaussian pyramids”, or “differences of Gaussians”, or any other linear filters known in the art. Such filters may be most sensitive to structures in the neighborhood that have particular orientations, and/or particular scales. Optionally, the filter is applied only to the neighborhood. Alternatively, the filter is applied to a region larger than the neighborhood, or even the whole image, and the feature depends on the response of the filter in the neighborhood. Additionally or alternatively, the feature value depends on a difference in the response of the image to Gaussian filters, or other smoothing filters, at two different size parameters .sigma..sub.1 and .sigma..sub.2. The difference between two such filters tends to select structures intermediate in scale between .sigma..sub.1 and .sigma..sub.2, but without any dependence on orientation of the structures, if the filters are isotropic. A feature defined in this way may be particularly useful if the image has similar structures oriented in many different directions. For other images, which are known to have structures that tend to be oriented in a particular direction or narrow range of directions, other feature measures, that do depend on orientation of the structures, may be 
           Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Dascal invention according to the teaching of Bar-Aviv because to combine, Dascal system using Laplacian of Gaussian filter or transform software module, for image enhancement, according to the teaching of Bar-Aviv that uses the nonlinear anisotropic diffusion filters, such as Beltrami flow filters, in order to provide an improved method of enhancing an image, which can easily be implemented in an image filtering system.


Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP 2106.  The four eligible categories of invention  include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids.  MPEP 2106(I).
 to implement the function. The claim as a whole is an abstract idea.  


DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(e), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 32-38 and 49 are rejected under 35 U.S.C. 102(a) (2) based upon a public use or sale or other public availability of the invention as being anticipated by Dascal et al (Publication No: US 2018/0192983 A1).
           Regarding claim 1, Dascal discloses a method for identifying and locating fiducial (radiopaque) markers on a clinical image, the method including: receiving the clinical image from an imaging system (see page 2, paragraph, [0021] in one embodiment, detecting the 
           processing the clinical image to remove false fiducial markers; and identifying fiducial markers in the clinical image (see page 2, paragraphs, [0023-0024] in one embodiment, the method further includes removing a shadow (false marker) from the first frame and the second frame, increasing a contrast level of a guidewire on one of the first frame or second frame, and performing a morphological image reconstruction for each marker candidate. In one embodiment, the method includes processing the plurality of pullback frames using a Hessian-based vessleness filter; and tracking the intravascular probe marker from one of the first frame or the second frame through the plurality of pullback frames to all the pullback frames using template matching. In one embodiment, the method further includes tracking the intravascular probe marker through a plurality of frames obtained during the pullback using a Viterbi dynamic programming method. In one aspect, the invention relates to a processor-based method of co-registering angiographic image data and intravascular image data obtained during a pullback through a blood vessel. Storing a plurality of frames of angiography image data in memory; processing the plurality of frames of angiography image data such that one or more “shadows” are substantially reduced; detecting a catheter in the plurality of frames of angiography image data; “removing” the detected catheter in the plurality of frames of angiography image data; 
           Finally, (page 9, paragraph, [0116] as shown in FIGS. 4A and 4B and otherwise described herein, in part, the invention includes one or more preprocessing stages, preprocessing software modules, and related methods with regard to the collected frames of angiography data. In one embodiment, image preprocessing is performed on a per frame basis with respect to the frames of angiography image data such as the data generated by system 20 of FIG. 1. The preprocessing stage can include, without limitation, methods, stages, and software components, and other components suitable to perform vessel enhancement, catheter removal, shadow removal, heart shadow removal, blob enhancement such as by applying a multiscale Laplacian of Gaussian, detection of anatomic features, skeleton generation, angiography image size reduction, background subtraction, bottom hat filters, and others);
           Displaying the processed clinical image (see above, also page 4, paragraph, [0066] a user such as a clinician interacts with a workstation or server having an associated user interface for displaying images of a subject's blood vessels from a top down, longitudinal cross-section, or a cross-section substantially parallel to the longitudinal axis of the vessel. The co-registration process can include various steps and image processing and feature detection software modules. In one embodiment, a user or a system activates intravascular imaging while acquiring angiographic images. The blood vessel being imaged intravascularly and the imaging catheter can be displayed as part of a graphic user interface. The boundary of the lumen of the vessel can 
           Regarding claim 2, Dascal discloses the method of claim 1, further including applying an enhancing filter to the clinical image to enhance the appearance of the fiducial markers (page 8, paragraph, [0105] examples of such software modules can include without limitation a video processing software module, a preprocessing software module, an image file size reduction software module, a catheter removal software module, a shadow removal software module, a vessel “enhancement” software module, a “blob enhancement” software module, a Laplacian of “Gaussian filter” or transform software module, a guidewire detection software module, an anatomic feature detection software module, stationary marker detection software module, a background subtraction module, a Frangi vesselness software module, an image intensity sampling module, a moving marker software detection module, iterative centerline testing software module, a background subtraction software module, a morphological close operation software module, a feature tracking software module, a catheter detection software module, a bottom hat filter software module, a path detection software module, a Dijkstra software module, a Viterbi software module, fast marching method based software modules, a vessel centerline generation software module, a vessel centerline tracking module software module, a Hessian software module).
           Regarding claim 3, Dascal discloses the method of claim 2, wherein the enhancing filter may be one or more of the following: Laplacian of Gaussian, difference of Gaussians, Hessian filter, steerable filters, and non-linear diffusion-reaction filters (page 8, paragraph, [0105] examples of such software modules can include without limitation a video processing software module, a preprocessing software module, an image file size reduction software module, a 
           Regarding claim 32, Dascal discloses a method for identification of fiducial markers within a clinical image, the method including: processing the clinical image to remove false fiducial markers; and identifying fiducial markers within the clinical image (see claim 1, also page 2, paragraphs, [0023-0024] in one embodiment, the method further includes removing a shadow (false marker) from the first frame and the second frame, increasing a contrast level of a guidewire on one of the first frame or second frame, and performing a morphological image reconstruction for each marker candidate. In one embodiment, the method includes processing the plurality of pullback frames using a Hessian-based vessleness filter; and tracking the intravascular probe marker from one of the first frame or the second frame through the plurality of pullback frames to all the pullback frames using template matching. In one embodiment, the method further includes tracking the intravascular probe marker through a plurality of frames 
           Finally, (page 9, paragraph, [0116] as shown in FIGS. 4A and 4B and otherwise described herein, in part, the invention includes one or more preprocessing stages, preprocessing software modules, and related methods with regard to the collected frames of angiography data. In one embodiment, image preprocessing is performed on a per frame basis with respect to the frames of angiography image data such as the data generated by system 20 of FIG. 1. The preprocessing stage can include, without limitation, methods, stages, and software components, and other components suitable to perform vessel enhancement, catheter removal, shadow removal, heart shadow removal, blob enhancement such as by applying a multiscale Laplacian of Gaussian, detection of anatomic features, skeleton generation, angiography image size reduction, background subtraction, bottom hat filters, and others).
           Regarding claim 33, Dascal discloses the method of claim 32, further including enhancing the fiducial markers within the clinical image (see claim 1, also page 8, paragraph, [0105] 
           Also page 9, paragraph, [0118] FIG. 5A shows a process flow 160 relating to some additional specific exemplary preprocessing steps or stages. As shown, angiography images can be processed at various stages in parallel. In one embodiment, LoG filtering is performed at multiple scales 160a. Each scale corresponds to size of an element in the image that will be acted upon by the filter. A LoG multiscale based filter can be used, in one embodiment, to enhance blobs corresponding to the moving marker on the imaging probe. Different scales are used because of the different sizes of the markers. In one embodiment, to be sensitive to different sizes of the blobs, and less sensitive to noise, the LoG operator is computed at several scales. An example of a LoG filter is shown in FIG. 6A. An example of a blob as (a set of pixels from an 
           Regarding claim 34, Dascal discloses the method of claim 32, further including removal of a background within the clinical image (see page 9, paragraph, [0116] in part, as shown in FIGS. 4A and 4B and otherwise described herein, in part, the invention includes one or more preprocessing stages, preprocessing software modules, and related methods with regard to the collected frames of angiography data. In one embodiment, image preprocessing is performed on a per frame basis with respect to the frames of angiography image data such as the data generated by system 20 of FIG. 1. The preprocessing stage can include, without limitation, methods, stages, and software components, and other components suitable to perform vessel enhancement, catheter removal, “shadow removal”, heart shadow removal, blob enhancement such as by applying a multiscale Laplacian of Gaussian, detection of anatomic features, skeleton generation, angiography image size reduction, “background subtraction”, bottom hat filters, and others). 
           Regarding claim 35, Dascal discloses the method of claim 32, wherein the step of processing the clinical image to remove false fiducial markers includes enhancing and filtering a plurality of catheters within the clinical image (see claim 1, also page 4, paragraph, [0067] since the imaging catheter is introduced by a guidewire, the guidewire can be used as an anchor path and to provide directional information such as what endpoint is distal and what endpoint is proximal in the relevant imaging segment. In one embodiment, a guide catheter slides along the guidewire to position a probe tip having one or more imaging devices in the blood vessel. In one 
           Regarding claim 36, Dascal discloses the method of claim 32, wherein the step of processing the clinical image to remove false fiducial markers includes enhancing and filtering a plurality of electrodes within the clinical image (page 4, paragraph, [0063] in addition, in one embodiment image data is collected using optical coherence tomography probes and other related OCT components. In one embodiment image data is collected using IVUS probes and other related IVUS components. In addition, in one embodiment pressure data is collected using FFR probes and other related FFR components. In addition, in one embodiment EKG, heart rate, and other subject data is collected using electrodes and other related components. 
           Also page 8, paragraph, [0100] in addition, the subject 10 can be electrically coupled via one or more electrodes to one more monitors such as, for example, monitor 49. Monitor 49 can include without limitation an electrocardiogram monitor configured to generate data relating to cardiac function and showing various states of the subject such as systole and diastole. Knowing the cardiac phase can be used to assist the tracking of vessel centerlines, as the geometry of the heart, including the coronary arteries, is approximately the same at a certain cardiac phase, even over different cardiac cycles). 
           Regarding claim 38, Dascal discloses the method of claim 32, wherein identifying fiducial markers within the clinical image includes adaptive thresholding (see page 2, paragraph, [0013-0014] in one embodiment, a cursor or other identifier on the angiography image denotes the location of the OCT catheter reference markers coinciding with the OCT pullback frame selected. In one embodiment, a cursor or other identifier can also denote the user-selected proximal and distal reference frames within which MLA has been calculated, and denote the 
           Also page 11, paragraph, [0134] in one embodiment, a method of catheter detection is used that incorporate a Frangi filter for vesselness as well as for shape features. In one embodiment, the method includes determining at one scale only (sigma=4 which reflects the typical width in pixels of the catheter, as observed in the angiography dataset) the vesselness measure image and direction image based on the eigenvectors of the Hessian image. The catheter in a given image frame of angiography data can be isolated using various criteria. These criteria include the direction (threshold of direction image), the length of the connected component containing the catheter (the length of catheter profile should be at least half of the maximum image dimension in x (or y)).            With regard to claims 37 and 49 the arguments analogous to those presented above for claims 1, 2, 3, 32-36 and 38 are respectively applicable to claims 37 and 49.  

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 4-6, 8, 39-41, 43 and 51 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dascal et al (Publication No: US 2018/0192983 A1) in view of Bar-Aviv et al (U.S. Pub No: 2013/0202177 A1).
           Regarding claims 4 and 6, (refers to Beltrami-based filter and Laplacian of Gaussian filter), Dascal discloses (page 8, paragraph, [0105] examples of such software modules can include without limitation a video processing software module, a preprocessing software module, an image file size reduction software module, a catheter removal software module, a shadow removal software module, a vessel “enhancement” software module, a “blob enhancement” software module, a “Laplacian of Gaussian filter” or transform software module, a guidewire detection software module, an anatomic feature detection software module, stationary marker detection software module, a background subtraction module, a Frangi vesselness software module, an image intensity sampling module, a moving marker software detection module, iterative centerline testing software module, a background subtraction software module, a morphological close operation software module, a feature tracking software module, a catheter detection software module, a bottom hat filter software module, a path detection software module, a Dijkstra software module, a Viterbi software module, fast marching method based software modules, a vessel centerline generation software module, a vessel centerline tracking module software module, a “Hessian” software module).
           But does not explicitly state, “enhancing filter is a Beltrami-based filter” or “difference of Gaussians filter”.
Beltrami flow filters and coherence-enhancement diffusion (CED). filters. The filtered residual image, called S, can reveal spatial-consistent structures while smoothing away the residual noise. In some embodiments of the invention, edges or other structures are enhanced in S, but noise is not smoothed away. 
           Also page 12, paragraphs, [0164-0165] such features may depend on the response of the image in the neighborhood to wavelet filters, such as Meyer or Gabor filters, “Laplacian and Gaussian pyramids”, or “differences of Gaussians”, or any other linear filters known in the art. Such filters may be most sensitive to structures in the neighborhood that have particular orientations, and/or particular scales. Optionally, the filter is applied only to the neighborhood. Alternatively, the filter is applied to a region larger than the neighborhood, or even the whole image, and the feature depends on the response of the filter in the neighborhood. Additionally or alternatively, the feature value depends on a difference in the response of the image to Gaussian filters, or other smoothing filters, at two different size parameters .sigma..sub.1 and .sigma..sub.2. The difference between two such filters tends to select structures intermediate in 
           Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Dascal invention according to the teaching of Bar-Aviv because to combine, Dascal system using Laplacian of Gaussian filter or transform software module, for image enhancement, according to the teaching of Bar-Aviv that uses the nonlinear anisotropic diffusion filters, such as Beltrami flow filters, in order to provide an improved method of enhancing an image, which can easily be implemented in an image filtering system.
           Regarding claim 5, Dascal discloses the method of claim 2, wherein the enhancing filter is a Laplacian of Gaussian filter with an operator based on a second order derivative of the image - Al = 1 + I, (see claim 1 and 4, also page 2, paragraph, [0021] in one embodiment, detecting the intrasvascular probe marker comprises filtering candidate markers comprising pixels in the first frame and the second frame by applying a multiscale “Laplacian of Gaussian” operator on the first frame and the second frame and performing a non-maxima suppression process to identify blobs having a relative maximum in a neighborhood of pixels). 
           Regarding claim 51, Dascal discloses a method for identifying and locating fiducial markers on a clinical image, the method including: receiving the clinical image from an imaging system; processing the clinical image to remove false fiducial markers; identifying fiducial markers in the clinical image; applying an enhancing filter to the clinical image to enhance the 
    PNG
    media_image1.png
    19
    147
    media_image1.png
    Greyscale
 where a Laplace-Beltrami operator, and the function f is the reaction term (see claims 1, also claims 4-5, refer to Beltrami filter, “nonlinear diffusion filter” is Beltrami filter, and page 2, paragraph, [0021] in one embodiment, detecting the intrasvascular probe marker comprises filtering candidate markers comprising pixels in the first frame and the second frame by applying a multiscale “Laplacian of Gaussian” operator on the first frame and the second frame and performing a non-maxima suppression process to identify blobs having a relative maximum in a neighborhood of pixels). 
           With regard to claims 8 and 39-41 the arguments analogous to those presented above for claims 1, 4, 5, 6, and 51 are respectively applicable to claims 8 and 39-41.  


                                              REASONS FOR ALLOWANCE 

The claims 50 and 52 are allowed.  
           The following is an examiner’s statement of reasons for allowance. 
           This invention relates generally, to medical systems such as medical device navigation systems. Specifically, the instant disclosure relates to a system for registering one or more images of an anatomical region of a patient in a coordinate system of a medical system such as a medical device navigation system.
           Based on applicant’s amendment, with respect to claim 50, representative of claims 52 and the closest prior art of record (Dascal and Bar-Aviv), Dascal reference is directed to processing, tracking and registering angiography images and elements in such images relative to 
    PNG
    media_image2.png
    55
    122
    media_image2.png
    Greyscale
 where I , I , 1 are smoothed, second order derivatives of the image; applying a Gaussian sigma parameter, (I" 1 I. * G, ), to smooth the image; performing eigenvalue multi-scale analysis of the Hessian matrix; and sorting local structures by object scale, and shape discrimination by analysis of the eigenvalues of the Hessian matrix; enhancing a multiscale response of objects with:  
    PNG
    media_image3.png
    28
    189
    media_image3.png
    Greyscale
 enhancing line structure”.
            These key features in combination with the other features of the claimed invention are neither taught nor suggested by (Dascal and Bar-Aviv) prior art of record. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

                                                             Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

                                                       Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SEYED H AZARIAN/Primary Examiner, Art Unit 2667  
November 16, 2021